Section 13367, O. S. 1931, Provides:
"The right to claim compensation under this act shall be forever barred unless within one year after the injury, a claim for compensation thereunder shall be filed with the Commission." 85 O. S. 1941 § 43.
In 1933 the Legislature amended this section by adding:
"Provided, however, claims may be filed at any time within one year from the date of last payment of any compensation or remuneration paid in lieu of compensation. . . ."
As disclosed by the majority opinion, the claimant in this case never filed anything with the commission to indicate he was asserting a claim for compensation against his employer. In my judgment, one who claims compensation must, within the time prescribed by the foregoing statute, file something with the commission that can reasonably be adjudged to be a claim on his part for compensation. Until this is done there is nothing before the commission for it to pass upon and unless this is done within the time required by the statute supra the right to claim compensation is barred. This, the claimant never did until approximately two years after the employer ceased to furnish him medical attention. The petitioners admit the correctness of our holding that the furnishing of medical care is sufficient to extend the one-year statute of limitation. The majority opinion, while it follows our holding in Carl B. King Drilling Co. v. Wilson, cited therein, has the effect of abrogating the limitation statute provided by the Workmen's Compensation Act. The employer in this case reported to the commission, as it was required to do, that the claimant received an injury, and that it was furnishing him medical care. It cannot be logically or fairly stated that such compliance with our Workmen's Compensation Act by an employer amounts to the filing of a claim by an injured employee. I think the King Case, and all other subsequent cases by us holding in line therewith, should be overruled. It is my judgment that the effective abrogation of the foregoing limitation statute places an unjustified penalty upon an employer and insurance carrier on account of compliance with provisions of our statute looking toward the orderly protection of those engaged in industrial pursuits. If the employer in this case had failed to comply with the requirements of 85 O. S. 1941 § 102, the employee in this case would surely be barred on the claim as presented. *Page 59 
The Legislature intended that the employee wouldhimself file a claim within the required time. Any other construction will, in my judgment, lead to more harmful consequences than will attend the denial of this particular award.